 



Exhibit 10.1

THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT

THIS THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT (this “Amendment”) is made as
of the 6th day of July, 2007, by and among D.R. HORTON, INC., a Delaware
corporation (the “Borrower”), the lenders listed on the signature pages hereof
(collectively referred to herein as the “Lenders”), the Guarantors listed on
Schedule 1 attached hereto (each a “Guarantor” and collectively, the
“Guarantors”), WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent for
the Lenders (the “Administrative Agent”), Swingline Lender and a Letter of
Credit Issuer.



R E C I T A L S:

The Borrower, the Administrative Agent and the Lenders have entered into that
certain Revolving Credit Agreement dated as of December 16, 2005 (the “Original
Credit Agreement”) and the Borrower, the Administrative Agent and certain of the
Lenders have entered into that certain First Amendment to Revolving Credit
Agreement dated as of November 1, 2006 (the “First Amendment”) and that certain
Second Amendment to Revolving Credit Agreement dated as of March 14, 2007 (the
“Second Amendment”; the Original Credit Agreement, as amended by the First
Amendment and the Second Amendment, is hereinafter referred to as the “Credit
Agreement”). Capitalized terms used in this Amendment which are not otherwise
defined in this Amendment shall have the respective meanings assigned to them in
the Credit Agreement.

The Borrower, the Administrative Agent and the Lenders desire to amend the
Credit Agreement in certain respects.

NOW, THEREFORE, in consideration of the Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Guarantors, the
Administrative Agent and the Lenders party hereto, intending to be legally bound
hereby, agree as follows:

SECTION 1. Recitals. The Recitals are incorporated herein by reference and shall
be deemed to be a part of this Amendment.

SECTION 2. Amendment to Section 7.5. Section 7.5 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

7.5 Distributions; Repurchase of Stock, Etc. Borrower (a) shall not, and shall
not permit any of its Restricted Subsidiaries to, declare or make, directly or
indirectly, any Distribution, or incur any obligation (contingent or otherwise)
to do so, and (b) shall not repurchase, redeem, retire, cancel, terminate or
otherwise acquire any of its capital stock or other equity interest in the
Borrower (including, without limitation, any instrument convertible into its
capital stock or other equity interest) or any option, warrant or other right to
acquire any such capital stock or such other equity interest, in the case of
(a) or (b): (i) at any time an Event of Default under Section 8.1(b) shall have
occurred and be continuing; (ii) at any time the Borrower is not in compliance
with any of the financial covenants contained in subsections (a), (b) or (c) of
Section 6.8; or (iii) if such Distribution, repurchase, redemption, retirement,
cancellation, termination or other acquisition would cause the Borrower not to
be in compliance with the financial

- 1 -

 

1



--------------------------------------------------------------------------------



 



covenants referenced in clause (ii) above immediately after giving effect to
such Distribution, repurchase, redemption, retirement, cancellation, termination
or other acquisition.

SECTION 3. Conditions to Effectiveness. The effectiveness of this Amendment and
the obligations of the Lenders hereunder are subject to satisfaction of the
following conditions:

(a) receipt by the Administrative Agent from the Borrower, the Guarantors, the
Administrative Agent and the Lenders constituting Required Lenders (as defined
in the Credit Agreement) of a duly executed counterpart of this Amendment;

(b) the fact that the representations and warranties of the Borrower and each
Guarantor contained in Article 5 of the Credit Agreement and Section 5 of this
Amendment shall be true on and as of the date hereof;

(c) payment by the Borrower of all fees and expenses (including without
limitation the fees and expenses of counsel to the Administrative Agent) payable
on the date of this Amendment to the Lenders and the Administrative Agent; and

(d) receipt of such other documents that the Administrative Agent may reasonably
require.

SECTION 4. No Other Amendment. Except for the amendments set forth herein, the
text of the Credit Agreement shall remain unchanged and in full force and
effect. This Amendment is not intended to effect, nor shall it be construed as,
a novation. The Credit Agreement and this Amendment shall be construed together
as a single agreement. Nothing herein contained shall waive, annul, vary or
affect any provision, condition, covenant or agreement contained in the Credit
Agreement, except as herein amended or waived, nor affect or impair any rights,
powers or remedies under the Credit Agreement as hereby amended. The Lenders and
the Administrative Agent do hereby reserve all of their rights and remedies
against all parties who may be or may hereafter become secondarily liable for
the repayment of the Obligations. The Borrower promises and agrees to perform
all of the requirements, conditions, agreements and obligations under the terms
of the Credit Agreement, as heretofore and hereby amended, the Credit Agreement,
as amended, being hereby ratified and affirmed. The Borrower hereby expressly
agrees that the Credit Agreement, as amended, is in full force and effect.

SECTION 5. Representations and Warranties. The Borrower and each Guarantor
hereby represents and warrants to the Administrative Agent and the Lenders as
follows:

(a) No Default or Event of Default under the Credit Agreement has occurred and
is continuing on the date hereof.

(b) The Borrower and each Guarantor each has the power and authority to enter
into this Amendment and to do all acts and things as are required or
contemplated hereunder, or thereunder, to be done, observed and performed by it.

(c) The execution, delivery and performance by each of the Borrower and each
Guarantor of this Amendment and each Loan Document to which such Person is a
party that is being delivered in connection with this Amendment have been duly
authorized by all necessary

- 2 -

 

2



--------------------------------------------------------------------------------



 



corporate or other organizational action, and do not and will not (i) contravene
the terms of any of such Person’s Organizational Documents or Authority
Documents, (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien under, any contractual obligation to which such Person
is party or another order, injunction, writ or decree of any Governmental
Authority to which such Person or its property is subject, or (iii) violate any
Applicable Law.

(d) This Amendment and each Loan Document being delivered in connection with
this Amendment have each been duly executed and delivered by the Borrower and
each Guarantor that is party hereto and thereto. This Amendment and each such
Loan Document each constitutes the legal, valid and binding obligation of the
Borrower and each Guarantor that is a party thereto, enforceable against the
Borrower and each Guarantor in accordance with its terms, except as
enforceability may be limited by applicable Debtor Relief Laws and general
principles of equity.

SECTION 6. Counterparts. This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute one and the same agreement.

SECTION 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NORTH CAROLINA; PROVIDED THAT THE
ADMINISTRATIVE AGENT, LETTER OF CREDIT ISSUERS AND LENDERS SHALL RETAIN ALL
RIGHTS ARISING UNDER FEDERAL LAW.



SECTION 8. Consent by Guarantors. The Guarantors consent to this Amendment. Each
Guarantor promises and agrees to perform all of the requirements, conditions,
agreements and obligations under the terms of the Subsidiary Guaranty to which
it is a party, such Subsidiary Guaranty being hereby ratified and affirmed. Each
Guarantor hereby expressly agrees that the Subsidiary Guaranty to which it is a
party is in full force and effect.

[Signature Pages Follow]



- 3 -

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed and delivered, or have
caused their respective duly authorized officers or representatives to execute
and deliver, this Amendment as of the day and year first above written.

BORROWER:

D.R. HORTON, INC., a Delaware corporation

By: /s/ Bill W. Wheat                                              
Name: Bill W. Wheat                                                  
Title: Executive Vice President and CFO                 


GUARANTORS:

By: /s/ Bill W. Wheat                                           
Bill W. Wheat, in the capacities described and on behalf of the entities set
forth in Exhibit A



SIGNATURE PAGE TO THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

4



--------------------------------------------------------------------------------



 



EXHIBIT A

INITIAL GUARANTORS as of December 16, 2005

C. Richard Dobson Builders, Inc., a Virginia corporation, by Bill W. Wheat in
his capacity as Chief Financial Officer

CH Investments of Texas, Inc., a Delaware corporation, by Bill W. Wheat in his
capacity as Chief Financial Officer

CHI Construction Company, an Arizona corporation, by Bill W. Wheat in his
capacity as Chief Financial Officer

CHTEX of Texas, Inc., a Delaware corporation, by Bill W. Wheat in his capacity
as Chief Financial Officer

Continental Homes of Texas, L.P., a Texas limited partnership, by CHTEX of
Texas, Inc., its General Partner, by Bill W. Wheat in his capacity as Chief
Financial Officer

Continental Homes, Inc., a Delaware corporation, by Bill W. Wheat in his
capacity as Chief Financial Officer

Continental Residential, Inc., a California corporation, by Bill W. Wheat in his
capacity as Chief Financial Officer

D. R. Horton, Inc. — Fresno, a Delaware corporation, by Bill W. Wheat in his
capacity as Chief Financial Officer

D.R. Horton — Emerald, Ltd., a Texas limited partnership, by Meadows I, Ltd.,
its General Partner, by Bill W. Wheat in his capacity as Chief Financial Officer

D.R. Horton — Texas, Ltd., a Texas limited partnership, by Meadows I, Ltd., its
General Partner, by Bill W. Wheat in his capacity as Chief Financial Officer

D.R. Horton LA North, Inc. (f/k/a DRH Regrem X, Inc.), a Delaware corporation,
by Bill W. Wheat in his capacity as Chief Financial Officer

D.R. Horton Los Angeles Holding Company, Inc., a California corporation, by Bill
W. Wheat in his capacity as Chief Financial Officer

D.R. Horton Management Company, Ltd., a Texas limited partnership, by Meadows I,
Ltd., its General Partner, by Bill W. Wheat in his capacity as Chief Financial
Officer

D.R. Horton Materials, Inc., a Delaware corporation, by Bill W. Wheat in his
capacity as Chief Financial Officer

SIGNATURE PAGE TO THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

5



--------------------------------------------------------------------------------



 



D.R. Horton OCI, Inc., (f/k/a D.R. Horton Orange County, Inc.), a Delaware
corporation, by Bill W. Wheat in his capacity as Chief Financial Officer

D.R. Horton VEN, Inc. (f/k/a D.R. Horton San Diego Holding Company, Inc.), a
California corporation, by Bill W. Wheat in his capacity as Chief Financial
Officer

D.R. Horton, Inc. — Birmingham, an Alabama corporation, by Bill W. Wheat in his
capacity as Chief Financial Officer

D.R. Horton, Inc. — Chicago, a Delaware corporation, by Bill W. Wheat in his
capacity as Chief Financial Officer

D.R. Horton, Inc. — Denver, a Delaware corporation, by Bill W. Wheat in his
capacity as Chief Financial Officer

D.R. Horton, Inc. — Dietz-Crane, a Delaware corporation, by Bill W. Wheat in his
capacity as Chief Financial Officer

D.R. Horton, Inc. — Greensboro, a Delaware corporation, by Bill W. Wheat in his
capacity as Chief Financial Officer

D.R. Horton, Inc. — Gulf Coast, a Delaware corporation, by Bill W. Wheat in his
capacity as Chief Financial Officer

D.R. Horton, Inc. — Jacksonville, a Delaware corporation, by Bill W. Wheat in
his capacity as Chief Financial Officer

D.R. Horton, Inc. — Louisville, a Delaware corporation, by Bill W. Wheat in his
capacity as Chief Financial Officer

D.R. Horton, Inc. — Minnesota, a Delaware corporation, by Bill W. Wheat in his
capacity as Chief Financial Officer

D.R. Horton, Inc. — New Jersey, a Delaware corporation, by Bill W. Wheat in his
capacity as Chief Financial Officer

D.R. Horton, Inc. — Portland, a Delaware corporation, by Bill W. Wheat in his
capacity as Chief Financial Officer

D.R. Horton, Inc. — Sacramento, a California corporation, by Bill W. Wheat in
his capacity as Chief Financial Officer

D.R. Horton, Inc. — Torrey, a Delaware corporation, by Bill W. Wheat in his
capacity as Chief Financial Officer

D.R. Horton-Schuler Homes, LLC, a Delaware limited liability company, by
Vertical Construction Corporation, a manager, by Bill W. Wheat in his capacity
as Chief Financial Officer

 

6



--------------------------------------------------------------------------------



 



DRH Cambridge Homes, Inc., a California corporation, by Bill W. Wheat in his
capacity as Chief Financial Officer

DRH Cambridge Homes, LLC, a Delaware limited liability company, by D.R. Horton,
Inc. — Chicago, a managing member, by Bill W. Wheat in his capacity as Chief
Financial Officer

DRH Construction, Inc., a Delaware corporation, by Bill W. Wheat in his capacity
as Chief Financial Officer

DRH Regrem VII, LP, a Texas limited partnership, by Meadows I, Ltd., its General
Partner, by Bill W. Wheat in his capacity as Chief Financial Officer

DRH Regrem VIII, LLC, a Delaware limited liability company, by D.R. Horton, Inc.
— Chicago, a managing member, by Bill W. Wheat in his capacity as Chief
Financial Officer

DRH Regrem XI, Inc. a Delaware corporation, by Bill W. Wheat in his capacity as
Chief Financial Officer

DRH Regrem XII, LP, a Texas limited partnership, by Meadows I, Ltd., its General
Partner, by
Bill W. Wheat in his capacity as Chief Financial Officer

DRH Southwest Construction, Inc., a California corporation, by Bill W. Wheat in
his capacity as Chief Financial Officer

DRH Tucson Construction, Inc., a Delaware corporation, by Bill W. Wheat in his
capacity as Chief Financial Officer

DRHI, Inc., a Delaware corporation, by Bill W. Wheat in his capacity as Chief
Financial Officer

HPH Homebuilders 2000, L.P., a California limited partnership, by Western
Pacific Housing Management, Inc., a General Partner, by Bill W. Wheat in his
capacity as Chief Financial Officer

KDB Homes, Inc., a Delaware corporation, by Bill W. Wheat in his capacity as
Chief Financial Officer

Meadows I, Ltd., a Delaware corporation, by Bill W. Wheat in his capacity as
Chief Financial Officer

Meadows II, Ltd., a Delaware corporation, by Bill W. Wheat in his capacity as
Chief Financial Officer

Meadows IX, Inc., a New Jersey corporation, by Bill W. Wheat in his capacity as
Chief Financial Officer

Meadows VIII, Ltd., a Delaware corporation, by Bill W. Wheat in his capacity as
Chief Financial Officer

 

7



--------------------------------------------------------------------------------



 



Meadows X, Inc., a New Jersey corporation, by Bill W. Wheat in his capacity as
Chief Financial Officer

Melmort Co., a Colorado corporation, by Bill W. Wheat in his capacity as Chief
Financial Officer

Melody Homes, Inc., a Delaware corporation, by Bill W. Wheat in his capacity as
Chief Financial Officer

Schuler Homes of Arizona LLC, a Delaware limited liability company, by SRHI LLC,
a managing member, by Bill W. Wheat in his capacity as Chief Financial Officer

Schuler Homes of California, Inc., a California corporation, by Bill W. Wheat in
his capacity as Chief Financial Officer

Schuler Homes of Oregon, Inc., an Oregon corporation, by Bill W. Wheat in his
capacity as Chief Financial Officer

Schuler Homes of Washington, Inc., a Washington corporation, by Bill W. Wheat in
his capacity as Chief Financial Officer

Schuler Mortgage, Inc., a Delaware corporation, by Bill W. Wheat in his capacity
as Chief Financial Officer

Schuler Realty Hawaii, Inc., a Hawaii corporation, by Bill W. Wheat in his
capacity as Chief Financial Officer

SGS Communities at Grande Quay, LLC, a New Jersey limited liability company, by
Meadows IX, Inc., a managing member, by Bill W. Wheat in his capacity as Chief
Financial Officer

SHA Construction LLC, a Delaware limited liability company, by SRHI, LLC, a
managing member, by Bill W. Wheat in his capacity as Chief Financial Officer

SHLR of California, Inc., a California corporation, by Bill W. Wheat in his
capacity as Chief Financial Officer

SHLR of Colorado, Inc., a Colorado corporation, by Bill W. Wheat in his capacity
as Chief Financial Officer

SHLR of Nevada, Inc., a Nevada corporation, by Bill W. Wheat in his capacity as
Chief Financial Officer

SHLR of Utah, Inc., a Utah corporation, by Bill W. Wheat in his capacity as
Chief Financial Officer

SHLR of Washington, Inc., a Washington corporation, by Bill W. Wheat in his
capacity as Chief Financial Officer

 

8



--------------------------------------------------------------------------------



 



SRHI LLC, a Delaware limited liability company, by SHLR of Nevada, Inc., a
managing member, by Bill W. Wheat in his capacity as Chief Financial Officer

SSHI LLC, a Delaware limited liability company, by SHLR of Washington, a
managing member, by Bill W. Wheat in his capacity as Chief Financial Officer

Vertical Construction Corporation, a Delaware corporation, by Bill W. Wheat in
his capacity as Chief Financial Officer

Western Pacific Funding, Inc., a California corporation, by Bill W. Wheat in his
capacity as Executive Vice President

Western Pacific Housing-Aviara, L.P., a California limited partnership, by
Western Pacific Housing Management, Inc., its General Partner, by Bill W. Wheat
in his capacity as Chief Financial Officer

Western Pacific Housing-Oso, L.P., a California limited partnership, by Western
Pacific Housing Management, Inc., its General Partner, by Bill W. Wheat in his
capacity as Chief Financial Officer

Western Pacific Housing-Scripps, L.P., a California limited partnership, by
Western Pacific Housing Management, Inc., its General Partner, by Bill W. Wheat
in his capacity as Chief Financial Officer

Western Pacific Housing-Seacove, L.P., a California limited partnership, by
Western Pacific Housing Management, Inc., its General Partner, by Bill W. Wheat
in his capacity as Chief Financial Officer

Western Pacific Housing-Windflower, L.P., a California limited partnership, by
Western Pacific Housing Management, Inc., its General Partner, by Bill W. Wheat
in his capacity as Chief Financial Officer

Western Pacific Housing Co., a California limited partnership, by Western
Pacific Housing Management, Inc., its General Partner, by Bill W. Wheat in his
capacity as Chief Financial Officer

Western Pacific Housing Management, Inc., a California corporation, by Bill W.
Wheat in his capacity as Chief Financial Officer

Western Pacific Housing, Inc., a Delaware corporation, by Bill W. Wheat in his
capacity as Chief Financial Officer

Western Pacific Housing-Antigua, LLC, a Delaware limited liability company, by
Western Pacific Housing Management, Inc., its managing member, by Bill W. Wheat
in his capacity as Chief Financial Officer

 

9



--------------------------------------------------------------------------------



 



Western Pacific Housing-Boardwalk, LLC, a Delaware limited liability company, by
Western Pacific Housing Management, Inc., its manager, by Bill W. Wheat in his
capacity as Chief Financial Officer

Western Pacific Housing-Broadway, LLC, a Delaware limited liability company, by
Western Pacific Housing Management, Inc., its manager member, by Bill W. Wheat
in his capacity as Chief Financial Officer

Western Pacific Housing-Canyon Park, LLC, a Delaware limited liability company,
by Western Pacific Housing Management, Inc., its managing member, by Bill W.
Wheat in his capacity as Chief Financial Officer

Western Pacific Housing-Carmel, LLC, a Delaware limited liability company, by
Western Pacific Housing Management, Inc., its managing member, by Bill W. Wheat
in his capacity as Chief Financial Officer

Western Pacific Housing-Carrillo, LLC, a Delaware limited liability company, by
Western Pacific Housing Management, Inc., its managing member, by Bill W. Wheat
in his capacity as Chief Financial Officer

Western Pacific Housing-Communications Hill, LLC, a Delaware limited liability
company, by Western Pacific Housing Management, Inc., its managing member, by
Bill W. Wheat in his capacity as Chief Financial Officer

Western Pacific Housing-Copper Canyon, LLC, a Delaware limited liability
company, by Western Pacific Housing Management, Inc., its managing member, by
Bill W. Wheat in his capacity as Chief Financial Officer

Western Pacific Housing-Creekside, LLC, a Delaware limited liability company, by
Western Pacific Housing Management, Inc., its managing member, by Bill W. Wheat
in his capacity as Chief Financial Officer

Western Pacific Housing-Culver City, L.P., a California limited partnership, by
Western Pacific Housing Management, Inc., its General Partner, by Bill W. Wheat
in his capacity as Chief Financial Officer

Western Pacific Housing-Del Valle, LLC, a Delaware limited liability company, by
Western Pacific Housing Management, Inc., its managing member, by Bill W. Wheat
in his capacity as Chief Financial Officer

Western Pacific Housing-Lomas Verdes, LLC, a Delaware limited liability company,
by Western Pacific Housing Management, Inc., its managing member, by Bill W.
Wheat in his capacity as Chief Financial Officer

Western Pacific Housing-Lost Hills Park, LLC, a Delaware limited liability
company, by Western Pacific Housing Management, Inc., its managing member, by
Bill W. Wheat in his capacity as Chief Financial Officer

 

10



--------------------------------------------------------------------------------



 



Western Pacific Housing-McGonigle Canyon, LLC, a Delaware limited liability
company, by Western Pacific Housing Management, Inc., its managing member, by
Bill W. Wheat in his capacity as Chief Financial Officer

Western Pacific Housing-Mountaingate, L.P. a California limited partnership, by
Western Pacific Housing Management, Inc., its General Partner, by Bill W. Wheat
in his capacity as Chief Financial Officer

Western Pacific Housing-Norco Estates, LLC, a Delaware limited liability
company, by Western Pacific Housing Management, Inc., its managing member, by
Bill W. Wheat in his capacity as Chief Financial Officer

Western Pacific Housing-Pacific Park II, LLC, a Delaware limited liability
company, by Western Pacific Housing Management, Inc., its managing member, by
Bill W. Wheat in his capacity as Chief Financial Officer

Western Pacific Housing-Park Avenue East, LLC, a Delaware limited liability
company, by Western Pacific Housing Management, Inc., its manager, by Bill W.
Wheat in his capacity as Chief Financial Officer

Western Pacific Housing-Park Avenue West, LLC, a Delaware limited liability
company, by Western Pacific Housing Management, Inc., its manager, by Bill W.
Wheat in his capacity as Chief Financial Officer

Western Pacific Housing-Playa Vista, LLC, a Delaware limited liability company,
by Western Pacific Housing Management, Inc., its manager, by Bill W. Wheat in
his capacity as Chief Financial Officer

Western Pacific Housing-Poinsettia, L.P., a California limited partnership, by
Western Pacific Housing Management, Inc., its General Partner, by Bill W. Wheat
in his capacity as Chief Financial Officer

Western Pacific Housing-River Ridge, LLC, a Delaware limited liability company,
by Western Pacific Housing Management, Inc., its manager, by Bill W. Wheat in
his capacity as Chief Financial Officer

Western Pacific Housing-Robinhood Ridge, LLC, a Delaware limited liability
company, by Western Pacific Housing Management, Inc., its managing member, by
Bill W. Wheat in his capacity as Chief Financial Officer

Western Pacific Housing-Santa Fe, LLC, a Delaware limited liability company, by
Western Pacific Housing Management, Inc., its managing member, by Bill W. Wheat
in his capacity as Chief Financial Officer

Western Pacific Housing-Scripps II, LLC, a Delaware limited liability company,
by Western Pacific Housing Management, Inc., its managing member, by Bill W.
Wheat in his capacity as Chief Financial Officer

 

11



--------------------------------------------------------------------------------



 



Western Pacific Housing-Studio 528, LLC, a Delaware limited liability company,
by Western Pacific Housing Management, Inc., its manager, by Bill W. Wheat in
his capacity as Chief Financial Officer

Western Pacific Housing-Terra Bay Duets, LLC, a Delaware limited liability
company, by Western Pacific Housing Management, Inc., its manager, by Bill W.
Wheat in his capacity as Chief Financial Officer

Western Pacific Housing-Torrance, LLC, a Delaware limited liability company, by
Western Pacific Housing Management, Inc., its manager, by Bill W. Wheat in his
capacity as Chief Financial Officer

Western Pacific Housing-Torrey Commercial, LLC, a Delaware limited liability
company, by Western Pacific Housing Management, Inc., its managing member, by
Bill W. Wheat in his capacity as Chief Financial Officer

Western Pacific Housing-Torrey Meadows, LLC, a Delaware limited liability
company, by Western Pacific Housing Management, Inc., its manager, by Bill W.
Wheat in his capacity as Chief Financial Officer

Western Pacific Housing-Torrey Multi-Family, LLC, a Delaware limited liability
company, by Western Pacific Housing Management, Inc., its managing member, by
Bill W. Wheat in his capacity as Chief Financial Officer

Western Pacific Housing-Torrey Village Center, LLC, a Delaware limited liability
company, by Western Pacific Housing Management, Inc., its managing member, by
Bill W. Wheat in his capacity as Chief Financial Officer

Western Pacific Housing-Vineyard Terrace, LLC, a Delaware limited liability
company, by Western Pacific Housing Management, Inc., its managing member, by
Bill W. Wheat in his capacity as Chief Financial Officer

Western Pacific Housing-Windemere, LLC, a Delaware limited liability company, by
Western Pacific Housing Management, Inc., its manager, by Bill W. Wheat in his
capacity as Chief Financial Officer

WPH-Camino Ruiz, LLC, a Delaware limited liability company, by Western Pacific
Housing Management, Inc., its managing member, by Bill W. Wheat in his capacity
as Chief Financial Officer

ADDITIONAL GUARANTORS as of June 13, 2006

DRH Regrem XIII, Inc., a Delaware corporation, by Bill W. Wheat in his capacity
as Executive Vice President and Chief Financial Officer

DRH Regrem XIV, Inc., a Delaware corporation, by Bill W. Wheat in his capacity
as Executive Vice President and Chief Financial Officer

 

12



--------------------------------------------------------------------------------



 



DRH Regrem XV, Inc., a Delaware corporation, by Bill W. Wheat in his capacity as
Executive Vice President and Chief Financial Officer

DRH Regrem XVI, Inc., a Delaware corporation, by Bill W. Wheat in his capacity
as Executive Vice President and Chief Financial Officer

DRH Regrem XVII, Inc., a Delaware corporation, by Bill W. Wheat in his capacity
as Executive Vice President and Chief Financial Officer

DRH Regrem XVIII, Inc., a Delaware corporation, by Bill W. Wheat in his capacity
as Executive Vice President and Chief Financial Officer

DRH Regrem XIX, Inc., a Delaware corporation, by Bill W. Wheat in his capacity
as Executive Vice President and Chief Financial Officer

DRH Regrem XX, Inc., a Delaware corporation, by Bill W. Wheat in his capacity as
Executive Vice President and Chief Financial Officer

DRH Regrem XXI, Inc., a Delaware corporation, by Bill W. Wheat in his capacity
as Executive Vice President and Chief Financial Officer

DRH Regrem XXII, Inc., a Delaware corporation, by Bill W. Wheat in his capacity
as Executive Vice President and Chief Financial Officer

DRH Regrem XXIII, Inc., a Delaware corporation, by Bill W. Wheat in his capacity
as Executive Vice President and Chief Financial Officer

DRH Regrem XXIV, Inc., a Delaware corporation, by Bill W. Wheat in his capacity
as Executive Vice President and Chief Financial Officer

DRH Regrem XXV, Inc. (f/k/a D.R. Horton, Inc. — Los Angeles), a Delaware
corporation, by Bill W. Wheat in his capacity as Executive Vice President and
Chief Financial Officer



 

13



--------------------------------------------------------------------------------



 



WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent

By: /s/ R. Scott Holtzapple                                  
Name: R. Scott Holtzapple                                       
Title: Senior Vice President                                      


WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Lender, Swingline Lender and a Letter of Credit Issuer

By: /s/ R. Scott Holtzapple                                 
Name: R. Scott Holtzapple                                      
Title: Senior Vice President                                     


THE ROYAL BANK OF SCOTLAND, PLC, as a Lender

By: /s/ William McGinty                                       
Name: William McGinty                                         
Title: Senior Vice President                                      


BANK OF AMERICA, N.A., as a Lender

By: /s/ Stephen B. Carlson                                     
Name: Stephen B. Carlson                                       
Title: Vice President                                                 


CALYON NEW YORK BRANCH, as a Lender

By: /s/ Robert Nelson                                           
Name: Robert Nelson                                               
Title: Managing Director                                         


By: /s/ Robert Smith                                              
Name: Robert Smith                                                
Title: Managing Director                                         


CITICORP, N.A., as a Lender

By: /s/ James M. Buchanan                                    
Name: James M. Buchanan                                      
Title: Vice President                                                


SIGNATURE PAGE TO THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

14



--------------------------------------------------------------------------------



 



JPMORGAN CHASE BANK, N.A., as a Lender

By: /s/ Allison Ortiz                                             
Name: Allison Ortiz                                                 
Title: Proxy for Kent Kaiser                                    


UBS LOAN FINANCE LLC, as a Lender

By: /s/ Irja R. Otsa                                                 
Name: Irja R. Otsa                                                   
Title: Associate Director                                          


By: /s/ Mary E. Evans                                             
Name: Mary E. Evans                                              
Title: Associate Director                                          


BNP PARIBAS, as a Lender

By: /s/ Duane Helkowski                                      
Name: Duane Helkowski                                         
Title: Managing Director                                         


By: /s/ Melissa Balley                                          
Name: Melissa Balley                                              
Title: Vice President                                                


SUNTRUST BANK, as a Lender

By: /s/ Ashish Tandon                                           
Name: Ashish Tandon                                              
Title: Assistant Vice President                                 


WASHINGTON MUTUAL BANK, as a Lender

By: /s/ Brad R. Johnson                                         
Name: Brad R. Johnson                                           
Title: Vice President                                                


REGIONS BANK (successor by merger to AmSouth Bank),
as a Lender

By: /s/ Daniel McClurkin                                     
Name: Daniel McClurkin                                         
Title: Assistant Vice President                                 


SIGNATURE PAGE TO THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

15



--------------------------------------------------------------------------------



 



THE BANK OF NOVA SCOTIA, as a Lender

By: /s/ Andrew Ostrov                                          
Name: Andrew Ostrov                                             
Title: Director                                                           


SCOTIABANC INC., as a Lender

By: /s/ J.F. Todd                                                      
Name: J.F. Todd                                                       
Title: Managing Director                                         


BARCLAYS BANK PLC, as a Lender

By: /s/ Nicholas Bell                                             
Name: Nicholas Bell                                                
Title: Director                                                           


COMERICA BANK, as a Lender

By: /s/ Casey L. Stevenson                                    
Name: Casey L. Stevenson                                      
Title: Vice President                                                


FANNIE MAE, as a Lender

By: /s/ Wayne R. Curtis                                         
Name: Wayne R. Curtis                                           
Title: Vice President                                                


LLOYDS TSB BANK PLC, as a Lender

By: /s/ Mario Del Duca                                         
Name: Mario Del Duca                                            
Title: Associate Director                                          
          Corporate Banking USA D029                       

By: /s/ Windsor R. Davies                                      
Name: Windsor R. Davies                                       
Title: Managing Director                                         
          Corporate Banking USA D061                       

SIGNATURE PAGE TO THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

16



--------------------------------------------------------------------------------



 



GUARANTY BANK, as a Lender

By: /s/ Dan M. Killian                                           
Name: Dan M. Killian                                              
Title: Senior Vice President                                     


EMIGRANT BANK, as a Lender

By: /s/ David J. Feingold                                       
Name: David J. Feingold                                         
Title: Managing Director                                         


PNC BANK, NATIONAL ASSOCIATION, as a Lender

By: /s/ Luis Donoso                                                 
Name: Luis Donoso                                                 
Title: Vice President                                                


THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND,
as a Lender

By: /s/ Noelle McGrath                                       
Name: Noelle McGrath                                            
Title: Authorised Signatory                                      


By: /s/ Carla Ryan                                                  
Name: Carla Ryan                                                    
Title: Authorised Signatory                                      


CALIFORNIA BANK & TRUST, a California banking corporation,
as a Lender

By: /s/ Stephanie Lantz                                         
Name: Stephanie Lantz                                            
Title: Vice President                                                


CITY NATIONAL BANK, a national banking association, as a Lender

By: /s/ Xavier Barrera                                          
Name: Xavier Barrera                                             
Title: Vice President                                                


SIGNATURE PAGE TO THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

17



--------------------------------------------------------------------------------



 



FIFTH THIRD BANK, as a Lender

By: /s/ Mike Mendenhall                                      
Name: Mike Mendenhall                                         
Title: Vice President                                                


MIZUHO CORPORATE BANK, LTD., as a Lender

By: /s/ Yasuo Imaizumi                                          
Name: Yasuo Imaizumi                                           
Title: Senior Vice President                                     


SOCIÉTÉ GÉNÉRALE, as a Lender

By: /s/ Milissa Goeden                                          
Name: Milissa Goeden                                            
Title: Director                                                          


UNION BANK OF CALIFORNIA N.A., as a Lender

By: /s/ Patrick Trowbridge                                 
Name: Patrick Trowbridge                                      
Title: Vice President                                               


COMPASS BANK, as a Lender

By: /s/ Johanna Duke Paley                                 
Name: Johanna Duke Paley                                     
Title: Senior Vice President                                     


AMERICAN SAVINGS BANK FSB, as a Lender

By: /s/ Larry Ishii                                                  
Name: Larry Ishii                                                     
Title: Vice President                                                


By: /s/ Terence Yeh                                               
Name: Terence Yeh                                                 
Title: Vice President                                                


SIGNATURE PAGE TO THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

18



--------------------------------------------------------------------------------



 



BANK OF HAWAII, as a Lender

By: /s/ Brian H. Uemori                                         
Name: Brian H. Uemori                                           
Title: Vice President                                                


FIRST HAWAIIAN BANK, as a Lender

By: /s/ Jon T. Fukagawa                                        
Name: Jon T. Fukagawa                                          
Title: Vice President                                                


THE NORTHERN TRUST COMPANY, as a Lender

By: /s/ Steven W. Ryan                                         
Name: Steven W. Ryan                                            
Title: Senior Vice President                                     


LEGACY TEXAS BANK, as a Lender

By: /s/ Eric Sonneborn                                          
Name: Eric Sonneborn                                             
Title: Senior Vice President                                     


MALAYAN BANKING BERHAD, NEW YORK BRANCH,
as a Lender

By: /s/ Fauzi Zulkifli                                            
Name: Fauzi Zulkifli                                                
Title: General Manager                                            


NATIONAL CITY BANK, as a Lender

By: /s/ Michael A. Johnson                                   
Name: Michael A. Johnson                                      
Title: Vice President                                                 




SIGNATURE PAGE TO THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

19



--------------------------------------------------------------------------------



 



SCHEDULE 1

GUARANTORS
INITIAL GUARANTORS as of December 16, 2005

C. Richard Dobson Builders, Inc., a Virginia corporation
CH Investments of Texas, Inc., a Delaware corporation
CHI Construction Company, an Arizona corporation
CHTEX of Texas, Inc., a Delaware corporation
Continental Homes, Inc., a Delaware corporation
Continental Homes of Texas, L.P., a Texas limited partnership
Continental Residential, Inc., a California corporation
D.R. Horton — Emerald, Ltd., a Texas limited partnership
D.R. Horton, Inc. — Birmingham, an Alabama corporation
D.R. Horton, Inc. — Chicago, a Delaware corporation
D.R. Horton, Inc. — Denver, a Delaware corporation
D.R. Horton, Inc. — Dietz-Crane, a Delaware corporation
D.R. Horton, Inc. — Fresno, a Delaware corporation
D.R. Horton, Inc. — Greensboro, a Delaware corporation
D.R. Horton, Inc. — Gulf Coast, a Delaware corporation
D.R. Horton, Inc. — Jacksonville, a Delaware corporation
D.R. Horton, Inc. — Louisville, a Delaware corporation
D.R. Horton, Inc. — Minnesota, a Delaware corporation
D.R. Horton, Inc. — New Jersey, a Delaware corporation
D.R. Horton, Inc. — Portland, a Delaware corporation
D.R. Horton, Inc. — Sacramento, a California corporation
D.R. Horton, Inc. — Torrey, a Delaware corporation
D.R. Horton LA North, Inc. (f/k/a DRH Regrem X, Inc.), a Delaware corporation
D.R. Horton Los Angeles Holding Company, Inc., a California corporation
D.R. Horton Management Company, Ltd., a Texas limited partnership
D.R. Horton Materials, Inc., a Delaware corporation
D.R. Horton OCI, Inc. (f/k/a D.R. Horton Orange County, Inc.), a Delaware
corporation
D.R. Horton VEN, Inc. (f/k/a D.R. Horton San Diego Holding Company, Inc.), a
California corporation
D.R. Horton — Texas, Ltd., a Texas limited partnership
DRH Cambridge Homes, Inc., a California corporation
DRH Cambridge Homes, LLC, a Delaware limited liability company
DRH Construction, Inc., a Delaware corporation
DRH Regrem VII, LP, a Texas limited partnership
DRH Regrem VIII, LLC, a Delaware limited liability company
DRH Southwest Construction, Inc., California corporation
DRH Tucson Construction, Inc., a Delaware corporation
DRHI, Inc., a Delaware corporation
KDB Homes, Inc., a Delaware corporation
Meadows I, Ltd., a Delaware corporation
Meadows II, Ltd., a Delaware corporation
Meadows VIII, Ltd., a Delaware corporation
Meadows IX, Inc., a New Jersey corporation

 

20



--------------------------------------------------------------------------------



 



Meadows X, Inc., a New Jersey corporation
SGS Communities at Grande Quay, LLC, a New Jersey limited liability company
D.R. Horton-Schuler Homes, LLC, a Delaware limited liability company
HPH Homebuilders 2000, L.P., a California limited partnership
Melody Homes, Inc., a Delaware corporation
Melmort Co., a Colorado corporation
Schuler Homes of Arizona LLC, a Delaware limited liability company
Schuler Homes of California, Inc., a California corporation
Schuler Homes of Oregon, Inc., an Oregon corporation
Schuler Homes of Washington, Inc., a Washington corporation
Schuler Mortgage, Inc., a Delaware corporation
Schuler Realty Hawaii, Inc., a Hawaii corporation
SHA Construction LLC, a Delaware limited liability company
SHLR of California, Inc., a California corporation
SHLR of Colorado, Inc., a Colorado corporation
SHLR of Nevada, Inc., a Nevada corporation
SHLR of Utah, Inc., a Utah corporation
SHLR of Washington, Inc., a Washington corporation
SRHI LLC, a Delaware limited liability company
SSHI LLC, a Delaware limited liability company
Vertical Construction Corporation, a Delaware corporation
Western Pacific Funding, Inc., a California corporation
Western Pacific Housing Co., a California limited partnership
Western Pacific Housing Management, Inc., a California corporation
Western Pacific Housing, Inc., a Delaware corporation
Western Pacific Housing-Antigua, LLC, a Delaware limited liability company
Western Pacific Housing — Aviara, L.P., a California limited partnership
Western Pacific Housing-Boardwalk, LLC, a Delaware limited liability company
Western Pacific Housing-Broadway, LLC, a Delaware limited liability company
Western Pacific Housing-Canyon Park, LLC, a Delaware limited liability company
Western Pacific Housing-Carmel, LLC, a Delaware limited liability company
Western Pacific Housing-Carrillo, LLC, a Delaware limited liability company
Western Pacific Housing-Communications Hill, LLC, a Delaware limited liability
company
Western Pacific Housing-Copper Canyon, LLC, a Delaware limited liability company
Western Pacific Housing-Creekside, LLC, a Delaware limited liability company
Western Pacific Housing-Culver City, L.P., a California limited partnership
Western Pacific Housing-Del Valle, LLC, a Delaware limited liability company
Western Pacific Housing-Lomas Verdes, LLC, a Delaware limited liability company
Western Pacific Housing-Lost Hills Park, LLC, a Delaware limited liability
company
Western Pacific Housing-McGonigle Canyon, LLC, a Delaware limited liability
company
Western Pacific Housing-Mountaingate, L.P. a California limited partnership
Western Pacific Housing-Norco Estates, LLC, a Delaware limited liability company
Western Pacific Housing — Oso, L.P., a California limited partnership
Western Pacific Housing-Pacific Park II, LLC, a Delaware limited liability
company
Western Pacific Housing-Park Avenue East, LLC, a Delaware limited liability
company
Western Pacific Housing-Park Avenue West, LLC, a Delaware limited liability
company
Western Pacific Housing-Playa Vista, LLC, a Delaware limited liability company

 

21



--------------------------------------------------------------------------------



 



Western Pacific Housing-Poinsettia, L.P., a California limited partnership
Western Pacific Housing-River Ridge, LLC, a Delaware limited liability company
Western Pacific Housing-Robinhood Ridge, LLC, a Delaware limited liability
company
Western Pacific Housing-Santa Fe, LLC, a Delaware limited liability company
Western Pacific Housing-Scripps II, LLC, a Delaware limited liability company
Western Pacific Housing — Scripps, L.P., a California limited partnership
Western Pacific Housing — Seacove, L.P., a California limited partnership
Western Pacific Housing-Studio 528, LLC, a Delaware limited liability company
Western Pacific Housing-Terra Bay Duets, LLC, a Delaware limited liability
company
Western Pacific Housing-Torrance, LLC, a Delaware limited liability company
Western Pacific Housing-Torrey Commercial, LLC, a Delaware limited liability
company
Western Pacific Housing-Torrey Meadows, LLC, a Delaware limited liability
company
Western Pacific Housing-Torrey Multi-Family, LLC, a Delaware limited liability
company
Western Pacific Housing-Torrey Village Center, LLC, a Delaware limited liability
company
Western Pacific Housing-Vineyard Terrace, LLC, a Delaware limited liability
company
Western Pacific Housing-Windemere, LLC, a Delaware limited liability company
Western Pacific Housing — Windflower, L.P., a California limited partnership
WPH-Camino Ruiz, LLC, a Delaware limited liability company
DRH Regrem XI, Inc. a Delaware corporation
DRH Regrem XII, LP, a Texas limited partnership

ADDITIONAL GUARANTORS as of June 13, 2006

DRH Regrem XIII, Inc., a Delaware corporation
DRH Regrem XIV, Inc., a Delaware corporation
DRH Regrem XV, Inc., a Delaware corporation
DRH Regrem XVI, Inc., a Delaware corporation
DRH Regrem XVII, Inc., a Delaware corporation
DRH Regrem XVIII, Inc., a Delaware corporation
DRH Regrem XIX, Inc., a Delaware corporation
DRH Regrem XX, Inc., a Delaware corporation
DRH Regrem XXI, Inc., a Delaware corporation
DRH Regrem XXII, Inc., a Delaware corporation
DRH Regrem XXIII, Inc., a Delaware corporation
DRH Regrem XXIV, Inc., a Delaware corporation
DRH Regrem XXV, Inc. (f/k/a D.R. Horton, Inc. — Los Angeles), a Delaware
corporation

 

22